DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are currently pending in the present application, with claims 1, 14, and 15 being independent. Claims 1, 8, 9, 14, and 15 have been amended
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 February 2021 and 24 August 2021 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 7, filed 15 March 2022, with respect to the claim interpretation section of the Office Action have been fully considered. It is noted that claims are given their broadest reasonable interpretation in light of the corresponding disclosure. The terms listed under claim interpretation are being afforded the broadest reasonable interpretation in light of the of the interpretations set forth in applicant’s disclosure. For instance, the term “relationship” is being interpreted as a special relationship, as set forth on page 3, lines 14-16.. 
Applicant’s arguments, see page 7, filed 15 March 2022, with respect to the objection to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 7, filed 15 March 2022, with respect to the 35 U.S.C. 101 rejection of claim 14, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim 14 has been withdrawn. 
Applicant’s arguments, see page 8, filed 15 March 2022, with respect to the double patenting rejection of claims 1, 14, and 15, along with accompanying amendments received on 
Applicant’s arguments, see page 7, filed 15 March 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-15, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive. The amendment to claim 9 has addressed the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection as applied thereto. Accordingly, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-15 has been maintained. 
Claim 1 recites inserting the plurality of 3D models into the first image while keeping the identified relationships between the corresponding plurality of objects in the second image to the one matched object in the second image and duplicating said relationships to the key object in the first image using the first 3D coordinate space, thereby rendering an augmented image.”  It is not immediately clear when interpreted on its own or in light of the corresponding disclosure:
In the last claim limitation received plurality of 3D models, which correspond to at least some of the plurality of objects are inserted into the first image while keeping the identified relationships between the corresponding plurality of objects in the second image to the one matched object in the second image. These relationships between the matched object and the corresponding plurality of objects are duplicated to the key object in the first image.  It remains unclear as to what the relationships are between in the first image. It would appear that some of them are between the key object and inserted plurality of 3D models (since the plurality of 3D models correspond to at least some of the plurality of objects in the second image). If that is the case, then it unclear as to what the remainder of the remainder of the duplicated relationships are between.  It is also noted that the preceding 
Claim 8 recites “wherein the relationships between the identified plurality of objects in the second image comprises directional information such as that an object is to a specific side of another object, and/or relative rotation.” It is not immediately clear from either claim language itself or when interpreted in light of the corresponding disclosure how relative rotation fits into the claim language. For instance, what is meant by the relationships between the identified plurality of objects in the second image comprises relative rotation? Accordingly, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 8, and claims depending thereon has been maintained
Claim Interpretation
The originally filed disclosure sets forth the following with respect to the interpretation of different claimed elements: 
By the term "inserting a plurality of 3D models into the first image" should, in the context of present specification, be understood as adding a visual representation of the 3D models into the first image. See page 2, lines 27-29.
By the term "relationship" should, in the context of present specification, be understood as a spatial relationship such as object A being on top of or above object B and/or object B being next to object C, etc. See page 3, lines 14-16.
By the term "image search algorithm" should, in the context of the present specification, be understood as any known way to search for images (of objects) in a database which are similar to an object of the image and use the outcome (e.g. labels/classification of similar images found in the database) to classify the object. See page 3, lines 29-32 and page 4, line 1.
By the term "different relationship data types" should, in the context of present specification, be understood as directional information, such as relative orientation and/or rotation of the object, or distance, such as a relative or absolute distance, to other objects or the ceiling, floor or walls. See page 7, lines 20-23.                   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14, and 15 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of copending Application No. 17/123,526. 
Current Application (15/498421)
Copending Application (17/123,526)
1. A computer implemented method for augmenting a first image with image data from a second image, the method comprising: 
	capturing the first image depicting a first scene using an image capturing device; 
	identifying a key object in the first image; 
	receiving the second image depicting a second scene; 

	determining a first 3D coordinate space of the first image; 
	determining a second 3D coordinate space of the second image; 
	determining an object coordinate for the key object in the first image using the first 3D coordinate space; determining object coordinates for the identified plurality of objects in the second image using the second 3D coordinate space; 
	identifying relationships between the identified plurality of objects in the second image based on the determined object coordinates; 
	matching one of the plurality of objects in the second image with the key object in the first image; 
	receiving a plurality of 3D models from a database, the plurality of 3D models corresponding to at least some of the plurality of objects in the second image; and 
	inserting the plurality of 3D models into the first image while keeping the identified relationships between the corresponding plurality of objects in the second image to the one matched object in the second image and duplicating said relationships to the key object in the first image using the first 3D coordinate space, thereby rendering an augmented image.
A computer implemented method for augmenting a first image with image data from a second image, the method comprising: 
	receiving the first image depicting a first scene; 
	capturing the second image depicting a second scene using an image capturing device; 
identifying an object in the second image; 
	receiving a 3D model from a database, the database comprising a plurality of 3D models, the 3D model corresponding to the identified object of the second image; 
	aligning the 3D model with the identified object in the second image; extracting pixel data from the second image using a contour of the 3D model's projection onto the second image; and 
	inserting the extracted pixel data of the second image data into the first image, thereby rendering an augmented image.



Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim 1 in the current application is an obvious variant of the claim 1 in the copending application (17/123,526). The other minor differences between claim 1 in the co-pending application and claim 1 in the current application do not appear to change the scope of the claimed invention.
Similar rationale applies to claims 14 and 15 in the current application and claims 7 and 15 in the copending application.
This is a provisional nonstatutory double patenting rejection.
Claim Objections
Claims 8 are objected to because of the following informalities: 

Claim 8 appears as though it should recite “wherein the relationships between the identified plurality of objects in the second image comprises directional information such [[
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites “ a computer implemented method for augmenting a first image (with) image data from a second image, the method comprising: capturing the first image depicting a first scene using an image capturing device; identifying a key object in the first image; receiving the second image depicting a second scene; identifying a plurality of objects in the second image; determining a first 3D coordinate space of the first image; determining a second 3D coordinate space of the second image; determining an object coordinate for the key object in the first image using the first 3D coordinate space; determining object coordinates for the identified plurality of objects in the second image using the second 3D coordinate space; identifying (spatial) relationships between the identified plurality of objects in the second image based on the determined object coordinates; matching one of the plurality of objects in the second image with the key object in the first image; receiving a plurality of 3D models from a database, the plurality of 3D models corresponding to at least some of the plurality of objects in the second imagea; and inserting the plurality of 3D models into the first image while keeping the identified relationships between the corresponding plurality of objects in the second imagea to the one matched object in the second image and duplicating said relationships to the key object in the first image using the first 3D coordinate spaceb, thereby rendering an augmented imageb. It is not immediately clear when interpreted on its own or in light of the corresponding disclosure: 
if corresponding to at least some of the plurality of objects in the second image corresponds to the corresponding plurality of objects in the second image. While the use of “the” prior to corresponding implies a relationship, the removal of the words “at least some of” implies that they are unrelated. For the purposes of further examination, 
as to what the duplicated relationships correspond.  The relationships being duplicated are between the corresponding plurality of objects in the second image to the one matched object. The relationships are duplicated to the from the matched object to the key object in the first image. However there does not appear to be a correlation between the plurality of objects in the second image and the objects in the first image. Presumably some of the duplicated relationships would be between the key object and the inserted plurality of  3D objects. However, the inserted plurality of 3D objects only correspond to some of the objects in the second image.
How the preceding steps in the final limitation “thereby” renders an augmented image. It would appear that the applicant is attempting to claim in the final step, an augmented image generated by the insertion step and subsequently rendered (i.e., the last limitation beginning with generating an augmented image (or generating an augmented first image) by inserting….and the subsequent limitation being and; rendering the augmented (first) image).  
The examiner respectfully requests the applicant clarify the scope of the last limitation.
	Claims 14 and 15 recite substantially similar limitations as to those of claim 1 and are accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 1
	Claims depending thereon are also rejected using substantially similar rationale as to that of the claims from which they depend.
Claim 8 recites “wherein the relationships between the identified plurality of objects in the second image comprises directional information such as that an object is to a specific side of another object, and/or relative rotation.” It is not immediately clear from either claim 
	Claims depending thereon are also rejected using substantially similar rationale as to that of the claims from which they depend.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613